DETAILED ACTION
This Office Action is in response to the remarks entered on 02/02/2022. Claims 1, 7 and 13 were amended. No claims were added. No claims were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Response to Argument
In reference to applicant’s argument regarding the claims 1-20 stand rejected under 35 U.S.C. § 101, 
Applicant’s Arguments:
Claims 1-20 stand rejected under 35 U.S.C. § 101, as directed to an abstract idea without significantly more. 
It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes. 
Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of tracking an item without the need for a tracking beacon. 
Additionally, because the claims specifically recite tracking an item, it is respectfully submitted that these claims are far more similar to those of the well-
Accordingly, the claims should not be treated as reciting an abstract idea and are patent eligible. 
Examiner’s Response:
Examiner respectfully disagrees to applicant’s arguments because the claims are still rejected under 35 U.S.C. § 101 because of the abstract idea. The limitation “tracking an item without the need for a tracking beacon” is not integration into a practical application because the human mind can track an item by human observation. 
Applicant’s Argument: Claims 1-20 stand rejected under 35 U.S.C. § 103:
Applicant’s Argument:
When discussing the element of defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user, the examiner cites to Fan. Specifically, the examiner cites to a portion of Fan which discloses an item storage and retrieval system which maintains an item inventory which may be moved by a moving agent from a first location to a second location (see e.g., Fan, Paragraph [0017]). However, it is respectfully submitted that defining a knowledge model as disclosed and claimed is patentably distinct from the item storage and retrieval system of Fan. Specifically, Fan does not disclose or suggest the defining the knowledge model calculating a probability that the item may be left behind at a particular location, the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item, as required by claims 1, 7 and 13. This deficiency of Fan is not cured by Misra.
Examiner Response: 
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered and they are persuasive, based on the amended limitation of the claims 1, 7 and 13. However, upon further consideration, the new ground of rejection is presented below.
Applicant Arguments:  
Additionally, when discussing the element of notifying the user when the item was not returned to the parked location, the notifying calculating a probability that an item was left behind at the particular location, the examiner cites to Misra. Specifically, the examiner cites to a portion of Misra which discloses when stored images of an item are maintained at different positions, the processed image is compared to each of the stored images representative of different item positions and a similarity score for each respective position is obtained (see e.g., Misra, Col. 16, lines 9-14) and the similarity score is used to provide a notification that an item is properly positioned (see e.g., Misra, Col. 16, lines 10-40). The examiner sets forth that calculation of the similarity score corresponds to the claimed calculating a probability. This contention is respectfully traversed. It is respectfully submitted that the claimed calculating a probability that an item was left behind at a particular location is patentably distinct from a similarity score for respective positions of an item as disclosed by Misra. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Fan in view of Misra teaches notifying the user when the item was not returned to the parked location as it can be seen at Misra, [Column 4, lines 13-19], “It may be determined that the item should be returned to its prior location. As discussed below, the implementations described herein provide a system and method for instructing a user to retrieve the item and relocate it to the inventory area. In addition, position information may be presented to the user to assist the user in properly positioning the item when it is placed.” Furthermore, see [Column 15, lines 29-33], “However, if it is determined that the location of the item does not correspond with the placement location, the example subprocess 1100 return a notification that the item was placed at an improper location, as in 1108” Therefore, the notification if the item was not return to the prior location, wherein, the prior location is considered as the parked location. The system presents to the user either the item was located properly or not. Misra further teaches the notifying calculating a probability that an item was left behind at the particular location as it can be seen at Misra, [Column 16, lines 30-39], “If it is determined that the similarity score exceeds the similarity threshold and/or if the highest similarity score corresponds with the stored image associated with the proper item position, the example sub process 1200 returns a notification that the item is properly positioned. However, if it is determined that the similarity score does not exceed the threshold and/or if it is determined that the highest similarity score corresponds with stored images of the item when it is not properly positioned, the repositioning needed to correct the position of the items is determined.” Examiner’s note, the determining either the item is placed at the notifying the user when the item was not returned to the parked location, the notifying calculating a probability that an item was left behind at the particular location” is not persuasive, therefore, the rejection for the above limitation is still maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims 1, 7, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claims 1, 7, 13 contain “ the notifying comprising recalculating the probability that an item was left behind at the particular location.” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (1-20) are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims 1, 7 and 13 recite “the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item;” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading -- the calculating the probability taking into account an appreciation that a [[the]] probability of losing different items may be different due to locations associated with the item or occasions of use of the item; -- for the purpose of further examination.
Claims 2-6 are dependent of claim 1, and are likewise indefinite.
Claims 8-12 are dependent of claim 7, and are likewise indefinite.
Claims 14-20 are dependent of claim 13, and are likewise indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to method (claims 1-6), system (claim 7-12), and storage medium (claims 13-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract idea of “Mental processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical concepts”.
a) Step 2A: prong 1 analysis:
The claims recite:
Independent claims 1, 7 and 13:
-	“defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user” (Observation).
-	“the defining the knowledge model calculating a probability that the item may be left behind at a particular location,” (Mathematical concepts)
-	“the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item;” (Mathematical concepts)
-	“training the knowledge model to provide a trained knowledge model, the training the knowledge model including performing an object recognition operation to recognize the item” (Observation/Evaluation)
-	“tracking the item when the item is removed from the parked location using the trained knowledge model,” (Observation)
-	“the tracking including determining when the item is moved to a particular location, the tracking being performed without using a tracking beacon,” (Observation/Evaluation)
-	“determining using the knowledge model whether the item is returned to the parked location;” (Observation/Evaluation)
-	“notifying the user when the item was not returned to the parked location,” (Observation/Judgment)
-	“the notifying comprising a recalculating the probability that an item was left behind at the particular location.” (Mathematical concepts).
b) Step 2A: Prong 2 analysis: 

c) Step 2B analysis:
The claim recites “the training using computer vision-based detection when training the knowledge model;”, “the tracking using physical modeling to detect when the item is removed from the parked location, the physical modeling comprising one or more of computer vision-based detection, training hand-movement sensors and visual analysis of the user”. As discussed above, the additional limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claims 2, 8 and 14:
a) Step 2A: prong 1 analysis:
“the training comprising tuning the probability of the user leaving the item in the particular location over time based on a particular history of the user.” (Observation)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claims 3, 9 and 15:

-	“the knowledge model comprises a plurality of intervals, each interval of the plurality of intervals having a respective set of features.” (Observation)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claims 4, 10 and 16
a) Step 2A: prong 1 analysis:
-	“each time the user transitions between events, the tracking for the item updates an estimation of whether the item is still with user.” (Observation/Evaluation)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claims 5, 11 and 17:
a) Step 2A: prong 1 analysis:
-	“the notifying is tunable to change an alerting sensitivity of the user.” (Judgment) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claims 6, 12 and 18:
 a) Step 2A: prong 1 analysis:
-	“tracking a plurality of items, each of the plurality of items having an associated item type,” (Observation)
-	“the tracking the plurality of items taking into account that each associated item type has different features useful when tracking each item.” (Observation)

Claim 19:
b) Step 2A: Prong 2 analysis: 
The claim recites “the computer executable instructions are deployable to a client system from a server system at a remote location.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
c) Step 2B analysis:
 The claim recites “the computer executable instructions are deployable to a client system from a server system at a remote location.” As discussed above, the additional limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claim 20:
b) Step 2A: Prong 2 analysis: 
The claim recites “the computer executable instructions are provided by a service provider to a user on an on-demand basis.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
c) Step 2B analysis:
 The claim recites the claim recites “the computer executable instructions are provided by a service provider to a user on an on-demand basis.” As discussed above, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 9, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Pub. No. US 20180137456– hereinafter, Fan) and further in view of Misra et al. (Patent. No. US 10040628– hereinafter, Misra) and further in view of Daub et al. (Pub. No. US 20180227393– hereinafter, Daub) and further in in view of Garlington et al. (Pub. No. US 20150080121– hereinafter, Garlington). 
Regarding claim 1, Fan teaches a computer-implementable method for performing an item tracking operation, comprising: defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user (Fan, Par.0017], “The environment 100 includes an item inventory 103 comprising a plurality of items to be stored or placed. These items may include furniture, equipment, files, and personal items among other things. Items may be located at a first location 105, such as a storage location. The items may be moved by a moving agent 107, to a second location 109, such as the location where the item is to be used. The first location 105 may be a warehouse, a storage locker, a garage, a closet, a storage cabinet or any space in which items can be stored. Additionally, the first location may be a location where the item is being used temporarily. The moving agent 107 may include a person, a robot, a drone, a moving truck, a forklift or any other instrument capable of moving an item from one location to another. The second location 109 may be an office, a conference room, a room in a house, or any other location where an item may be used or stored.” Examiner’s note, the system able to track the movement of the item from one location to other location visited by the user, such as the item was moved from first location (closet) to a second location (room).); 
[…]
training the knowledge model to provide a trained knowledge model, the training the knowledge model including performing an object recognition operation to recognize the item, the training using computer vision based detection when training the knowledge model (Fan,[ Par.0064] “In step 303 the first location is inventoried using a computer cloud-like model and characterized by identifying classifying, virtualizing and tracking the volume availability of the first location. The first location space is measured, RFID tagged and geolocation coded. The characteristics of the first location are then specified ( e.g. free, for rent, cost, 24-hour accessible, etc.). All physical storage spaces, resources and/or capacities will be modeled based on their size, location, vacancy status, distance, agent accessibility and user preferences.”);
tracking the item when the item is removed from the parked location, the tracking including determining when the item is moved to a particular location using the trained knowledge model, the tracking including determining when the item is moved to a particular location (Fan, [Par.0006, lines 1-6], “Embodiments also relate to computer readable media for causing a processor to implement a method including identifying the item to be moved that has been characterized with a set of item attributes” For further clarification, please see [Par.0032, lines 10-35], “These templates can be defined and/or arranged in various ways. For example, in order to move items from living room to dining room, at least two templates will be leveraged. A living room template will allow users to select items that need to be moved out. A dining room template will be used for users to make selected items to be moved into the dining , 
the tracking being performed without using a tracking beacon (Fan , [Par.0061], “Home Status Detection & Audio/Video Triggering Module ( continuously keeps track of all items in the home and their locations, e.g. via RFID, video imaging sensors, etc. even when someone brings something in from outside.” Examiner’s note, the tracking operation to keep track all the movement of items by using RFID, video image sensor that corresponding tracking performance without using a tracking beacon. 
the tracking using physical modeling to detect when the item is removed from the parked location, the physical modeling comprising one or more of computer vision-based detection, training hand-movement sensors and visual analysis of the user (Fan, [Abstract], “The method includes characterizing the item to be moved with a set of item attributes. The method further includes characterizing the first location and the second location with a set of first location attributes and second location attributes.” And [Par.0063, lines 1-8] “In step 301 items are characterized by identifying modeling and tagging each item with an RFID tag. As described above, each item can be identified using a 3-D scanner manually or a 3-D video camera equipped drone or robot. Scanned items will be RFID tagged, geolocation coded, measured and associated with certain characteristics (e.g. rentable, etc.). Each item is then classified and inventoried.” Examiner’s note, RFID or computer scanner to keep track the moving of the items, wherein the RFID or computer scanner is considered as the physical modeling);
determining using the knowledge model whether the item is returned to the parked location (Fan, [Par.0045], “The item storage and retrieval system 101 will collect user behavioral data by tracking the user daily activities and/or preference(s), user's calendar items, individual or group item movement histories as well as user initiated movement request history information. The collected information will use pattern matching mechanism to derive intelligence. Pattern intelligences are applied to two areas. First, the intelligence will be used to shuffle how the items should be ;
However, Fan fail to teach the defining the knowledge model calculating a probability that the item may be left behind at a particular location, the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item; and, notifying the user when the item was not returned to the parked location, the notifying comprising recalculating the probability that an item was left behind at the particular location.
On the other hand, Misra teaches the defining the knowledge model calculating a probability that the item may be left behind at a particular location (Misra, [Column 16, lines 30-39], “If it is determined that the similarity score exceeds the similarity threshold and/or if the highest similarity score corresponds with the stored image associated with the proper item position, the example sub process 1200 returns a notification that the item is properly positioned. However, if it is determined that the similarity score does not exceed the threshold and/or if it is determined that the highest ,
[…]
and, notifying the user when the item was not returned to the parked location (Misra, [Column 4, lines 13-19], “It may be determined that the item should be returned to its prior location. As discussed below, the implementations described herein provide a system and method for instructing a user to retrieve the item and relocate it to the inventory area. In addition, position information may be presented to the user to assist the user in properly positioning the item when it is placed.” Furthermore, see [Column 15, lines 29-33], “However, if it is determined that the location of the item does not correspond with the placement location, the example subprocess 1100 return a notification that the item was placed at an improper location, as in 1108” Therefore, the notification if the item was not return to the prior location, wherein, the prior location is considered as the parked location. The system present to the user either the item was located properly or not. ).
Fan and Misra are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan’s 
However, Fan and Misra do not teach the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item; the notifying comprising recalculating the probability that an item was left behind at the particular location.
On the other hand, Daub teaches the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item (Daub, [Par.0054-0055], “In various embodiments, the user can select a location type, ;
Fan, Misra and Daub are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of Daub by having the calculating the probability taking into account an appreciation that the probability of losing different items may be different due to locations associated with the item or occasions of use of the item. The 
 However, Fan, Misra and Daub do not teach the notifying comprising recalculating the probability that an item was left behind at the particular location.
On the other hand, Garlington teaches the notifying comprising recalculating the probability that an item was left behind at the particular location (Garlington, [Par.0039], “Alternatively, the toy device 104 may feature a specific emitter that "locks on" to signals from game system 106, such that the game system 106 and toy device 104 remain in contact as long as they are within a certain range. To track changes in position, the game system 106 may emit electromagnetic pulses at constant intervals to determine the change in position of the toy device 104. For example, if the user moves the toy device 104 left, the game system may recalculate the tracked position of the toy device 104 and calculate speed using the old and new position and time elapsed for the change in position. Then the game system 106 may input the position and speed . 
Fan, Misra, Daub and Garlington are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub’s method and further in view of Garlington by having the notifying comprising recalculating the probability that an item was left behind at the particular location. The modification would have been obvious because one of the ordinary skills in art would be motivated to locate the moving items (Garlington, [Par.0039], “Once the game system 106 detects the presence of a relevant physical object, such as the toy device 104, the game system may determine a three-dimensional position of the toy device 104, e.g., by emitting electromagnetic pulses aimed at the toy device 104, or, e.g., by the toy device 104 using internal sensors to derive its location and then send that location to the overall game system. The game system may use sensors to receive electromagnetic waves that bounce back, and use the time elapsed during bounce-back from various points on the toy device 104 to calculate the approximate distance of the toy device 104 from the game system 106 and the toy's position in three-dimensional space. Alternatively, the toy device 104 may feature a specific emitter that "locks on" to signals from game system 106, such that the game system 106 and toy device 104 remain in contact as long as they are within a certain range. To track changes in . 
Regarding claim 7 is being rejected for the same reason as the claim 1.
Additionally, Fan teaches a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for (Fan, [Par 0125], “The methods described above may be implemented through the use of data processing systems. Often, the data processing system will include a memory for storing software
( e.g. computer program or machine readable computer program code) instructions. Embodiments of the invention may be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of 
Regarding claim 13 is being rejected for the same reason as the claim 1.
Regarding claim 2, Fan teaches the method of claim 1, wherein the training comprising tuning the probability of the user leaving the item in the particular location over time based on a particular history of the user (Fan, [Par.0045], “Patterns will be derived from observations, and/or may sometimes be entered manually or via import ( e.g., being obtained from other users in various ways). Observations are derived from analytics. The item storage and retrieval system 101 will collect user behavioral data by tracking the user daily activities and/or preference(s), user's calendar items, individual or group item movement histories as well as user initiated movement request history information. The collected information will use pattern matching mechanism to derive intelligence. Pattern intelligences are applied to two areas. First, the intelligence will be used to shuffle how the items should be inventoried. (One example is when the item storage and retrieval system 101 detects that the keyboard of the computer is being inventoried and retrieved every few hours, it will move the keyboard to a closer and readily accessible storage space.) Second, the pattern will be used to drive non-user initiated moving plans. (One example is when the system detects a user goes to work at 8:00 am and comes back to home at 3:00 pm and continue to work on company computer for another 2-3 hours, a daily moving plan will be established automatically by the system which is to create a nice work area with all accessories set up (moving things around) before 3:00 pm so that the user can continue 
Regarding claim 8, is being rejected for the same reason as the claim 2.
Regarding claim 14, is being rejected for the same reason as the claim 2.
Regarding claim 3, Fan teaches the method of claim 1, wherein: the knowledge model comprises a plurality of intervals, each interval of the plurality of intervals having a respective set of features (Fan, Par.0029], “The item modeling, classification and tracking component 203 models the plurality of items with needed attributes that can be tracked and searched easily. The data for modeling the items is developed by the item recognition tagging and tracking subsystem 111. The models of physical items include attributes such as item name, unique item ID, item dimensions, shape, color, materials, weight, uses, usage limitations, item geolocation data, movement limitations ( e.g. unplug video and power before moving and/or wait for recording to finish before unplugging and/or moving), aver ag frequency of need to utilize, dependencies on other items, etc. For example, the characterization of items mayminclude the attributes shown in Table 1. The attributes listed in Table 1 are not exhaustive and additional attributes that may be useful in characterizing an item to facilitate movement from a first location to a second location may be included.” Examiner’s note, the physical model including the plurality of attributes, the table 1 shows the set of dimensions and set of geo-ordinates. Therefore, these attributes are considered as interval, each interval respectively to the set of features such as item name, unique ID, dimensions or geolocation.)
Regarding claim 9, is being rejected for the same reason as the claim 3.
Regarding claim 15, is being rejected for the same reason as the claim 3.
Claims 4-6, 10-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Pub. No. US 20180137456– hereinafter, Fan) and further in view of Misra et al. (Patent. No. US 10040628– hereinafter, Misra) and further in view of Daub et al. (Pub. No. US 20180227393– hereinafter, Daub) and further in in view of Garlington et al. (Pub. No. US 20150080121– hereinafter, Garlington) and further in view of De Barros Chapiewski et al. (Pub. No. US20170352250– hereinafter, De Barros Chapiewski).  
Regarding claim 4, Fan, as modified in view of Fan in view of Misra, Daub, Garlington and De Barros Chapiewski teaches the method of claim 3, wherein: each time the user transitions between events the tracking for the item updates an estimation of whether the item is still with user  (De Barros Chapiewski, [Par.0128], “The tracking system 100 can identify a tracking device 106 as potentially lost in response to a comparison of current tracking device behavior and location and historical tracking device behavior and location. For instance, the tracking system 100 can determine that a tracking device 106 commonly accompanies a user on the user's way to work based on an analysis of historical location data associated with the tracking device, and can flag the tracking device as potentially lost in response to determining that the tracking device is not accompanying the user on the user's way to work…” The tracking system can notify if the item is not with user when the user on the way to work.),

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub and Garlington’s method and further in view of De Barros Chapiewski by having the system is able to track the user transition between events. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be important or useful, thereby beneficially improving a user's experience with the tracking device and the tracking system 100.”).
Regarding claim 10, is being rejected as the same reason as the claim 4.
Regarding claim 16, is being rejected as the same reason as the claim 4.
Regarding claim 5, Fan, as modified in view of Fan in view of Misra, Daub, Garlington and De Barros Chapiewski teaches the method of claim 1, wherein: the notifying is tunable to change an alerting sensitivity of the user (De Barros Chapiewski, Par.0049], “The mobile device 102 may further include an intervention engine 340. The intervention engine 340 is configured to, in response to a determination that a tracking device may be lost ( or inadvertently left behind, misplaced, forgotten, stolen, etc.), notify a user that the tracking device may be lost or left behind. In some embodiments, the determination that the tracking device may be lost or left behind may be made by the tracking system 100 and communicated to the mobile device 102, may be made by a different tracking device and communicated to the mobile device, or may be made by the intervention engine 340. Likewise, the intervention engine 340 is configured to, in response to predicting a state of the tracking device, notify a user of the tracking device of the predicted state of the tracking device. The state of the tracking device can be predicted by the tracking system 100 and communicated to the mobile device 102, or may be made by the intervention engine 340. The intervention engine 340 can notify a user of the mobile device 102 that a tracking device may be lost or left behind, or can notify the user of the predicted state of the tracking device in a number of ways, for instance by displaying a notification within a graphical notification interface of the mobile device, by displaying a status or notification within an application interface of the mobile device, by emitting an alarm or notification audio, or the like.” The tracking system emit an alarm or notification audio, or the like to alert the user the item maybe lost or left behind.).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub and Garlington’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be important or useful, thereby beneficially improving a user's experience with the tracking device and the tracking system 100.”).
Regarding claim 11, is being rejected as the same reason as the claim 5.
Regarding claim 17, is being rejected as the same reason as the claim 5.
Regarding claim 6, Fan, as modified in view of Fan in view of Misra, Daub, Garlington and De Barros Chapiewski teaches the method of claim 1, further comprising: tracking a plurality of items (De Barros Chapiewsk, [Par.0068-Par.0089], “Travel tracking devices: luggage, phone charger, laptop charger, makeup/toiletry bag, passport, digital book/reader, computer, tablet, phone, camera, head phones, air pods, water bottle, jacket, pillow….”),
each of the plurality of items having an associated item type (De Barros Chapiewski, [Par.0060, lines 1-6], “Tracking devices can be organized into collections of tracking devices that are commonly co-located, that may move similarly, that are often kept close together, that are used similarly or for a common purpose, that are attached to related or similar objects, that are associated with a common subject matter, or that behave in a similar way”),
the tracking the plurality of items taking into account that each associated item type has different features useful when tracking each item (De Barros Chapiewski, [Par.0092], “A notification that a tracking device is potentially lost can include information about a last known location of the tracking device (for instance, displayed on a map displayed by a mobile device), can include information identifying the tracking device (such as a name of the tracking device, the identity of the object to which the tracking device is attached, or an icon corresponding to the tracking device), … can include information describing the predicted state of the tracking device ( e.g., "you might want to bring this tracking device with you before you leave for work"), and can include information describing the circumstances under which the state of the tracking device is predicted ( e.g., "it is warmer than normal outside today, don't forget 
Fan, Misra, Daub, Garlington and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub and Garlington’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such 
Regarding claim 12, is being rejected as the same reason as the claim 6.
Regarding claim 18, is being rejected as the same reason as the claim 6.
Regarding claim 19 Fan, as modified in view of Fan in view of Misra, Daub, Garlington and De Barros Chapiewski teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (De Barros Chapiewski, [Par.0021], “In particular, a tracking system (also referred to herein as a "cloud server" or simply "server") can maintain user profiles associated with a plurality of users of the tracking device system. The tracking system can associate each user within the system with one or more tracking devices associated the user ( e.g., tracking devices that the user has purchased and is using to track objects owned by the user). If the user's object becomes lost or stolen, the user can send an indication that the tracking device is lost to the tracking system, which is in communication with one or more mobile devices associated with the community of users in communication with the system. The tracking system can set a flag indicating the tracking device is lost. When one of a community of mobile devices that are scanning for nearby tracking devices and providing updated locations to the tracking system identifies a flagged tracking device, the tracking system can associate the received location with the flagged tracking device, and relay the location to a user of the tracking device, thereby enabling the user to locate the lost tracking device.” Therefore, the tracking device associated with user is 
Fan, Misra, Daub, Garlington and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub and Garlington’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be important or useful, thereby beneficially improving a user's experience with the tracking device and the tracking system 100.”).
Regarding claim 20 Fan, as modified in view of Fan in view of Misra, Daub, Garlington and De Barros Chapiewski teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (De Barros Chapiewski, [Par.0020], “Embodiments described herein detail functionality associated with a tracking device. A user can attach a tracking device to or enclose the tracking device within an object, such as a wallet, keys, a car, a bike, a pet, or any other object that the user wants to track. The user can then use a mobile device (e.g., by way of a software application installed on the mobile device) or other device or service to track the tracking device and corresponding object. For example, the mobile device can perform a local search for a tracking device attached to a near-by object. However, in situations where the user is unable to locate the tracking device using their own mobile device (e.g., if the tracking device is beyond a distance within which the mobile device and the tracking device can communicate), the user can leverage the capabilities of a community of users of a tracking device system. “Therefore, the tracking system provide to a user on an on-demand basis (tracking the location of use’s belongings) Furthermore, see [Par.0103, lines 1-8], “In some embodiments, the tracking system 100 notifies a user that a tracking device is potentially lost if the tracking device is not located with a threshold distance of the user's mobile device and if the tracking device is coupled with an object the user uses regularly. For example, the user may be notified as such if the tracking device is coupled to keys, a wallet, a phone, glasses, a watch, a laptop, a digital book/reader, or a tablet.” ).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan, Misra, Daub and Garlington’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be important or useful, thereby beneficially improving a user's experience with the tracking device and the tracking system 100.”).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T./
Examiner, Art Unit 2128        
/OMAR F FERNANDEZ RIVAS/           Supervisory Patent Examiner, Art Unit 2128